ITEMID: 001-4797
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: JAMA v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson;Josep Casadevall
TEXT: The applicant is a national of Ethiopia, born in 1958. At present he is imprisoned. Previously he resided in Gothenburg, Sweden.
The facts of the case may be summarised as follows.
The applicant came to Sweden in 1989 and applied for asylum. He stated that he had not been involved in any direct political activities in Ethiopia but that he had encountered problems due to his Somalian origin. He maintained furthermore that he had assisted the resistance movement by transporting necessities of life to people in the Ogaden province. The applicant was considered a de facto refugee by the Swedish authorities, and was granted a permanent residence permit. His request for a travel document and a declaration of refugee status was, however, rejected.
The applicant was convicted of theft in 1993 and of petty larceny and aggravated assault in 1995. For the last two crimes he was, on 1 December 1995, sentenced to one year and ten months’ imprisonment by the District Court (tingsrätten) of Gothenburg.
On 30 September 1996 the District Court of Gothenburg convicted the applicant of attempted manslaughter (försök till dråp). He was sentenced to four years’ imprisonment. As regards the question of expulsion the court found, with its chairman and one of the lay assessors dissenting that, being of Somalian origin from the Ogaden province, the applicant would risk persecution if he returned to Ethiopia. The court, therefore, did not issue an expulsion order also bearing in mind that the applicant had resided in Sweden since 1989.
The applicant appealed against the judgment to the Court of Appeal (hovrätten). During the proceedings before the Court of Appeal the court obtained an opinion from the National Immigration Board (Statens invandrarverk) as to the applicant’s need for protection. In its opinion of 23 August 1996 the Board submitted that it had formed its opinion on the basis of an overall assessment of the political situation in Ethiopia. The assessment was founded on several reports from the Swedish foreign administration covering the political situation after the fall of the Mengistu regime in May 1991. According to those reports the human rights situation had improved considerably. A new Constitution had been adopted in 1994 which established, both generally and in detail, that human rights should be respected. The Ethiopian Government had also signed all essential conventions on human rights. The Board therefore considered that the applicant was no longer in need of protection in Sweden.
On 6 December 1996 the Court of Appeal of Western Sweden, at the same time reviewing the judgment of 1 December 1995, sentenced the applicant to five years’ imprisonment to be followed by expulsion. The Court took into consideration, inter alia, that the applicant during one year had committed two serious crimes of violence, that it could be assumed that he would pursue his criminal activities in Sweden if he was allowed to stay there, that he, whilst residing in Sweden, had been working for only a limited time, that he did not have any relatives in Sweden and that he had not learned Swedish although he had been living in the country for seven years. Furthermore the court took into consideration the the National Immigration Board’s opinion that the applicant, due to the new conditions in Ethiopia, was no longer in need of protection in Sweden as a de facto refugee.
The applicant appealed to the Supreme Court (Högsta domstolen). On 30 January 1997 he was refused leave to appeal.
On 2 October 1997 the Government rejected the applicant’s petition to have the expulsion order revoked.
The applicant may be released on probation on 16 October 1999 at the earliest. An expulsion may take place as from that date. The enforcement will be carried out by the local police authority.
